Exhibit 13 Oneida Financial Corp. Consolidated Financial Statements December 31, 2010 and 2009 Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders Oneida Financial Corp. Oneida, New York We have audited the accompanying consolidated statements of condition of Oneida Financial Corp. as of December 31, 2010 and 2009 and the related consolidated statements of income, changes in stockholders' equity and cash flows for each of the three years in the period ended December 31, 2010.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal controls over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Oneida Financial Corp. as of December 31, 2010 and 2009 and the results of its operations and its cash flows for each of the three years in the period ended December 31, 2010 in conformity with U.S. generally accepted accounting principles. /s/ Crowe Horwath LLP Crowe Horwath LLP March 11, 2011 Livingston, New Jersey Oneida Financial Corp. Consolidated Statements of Condition December 31, 2010 and 2009 Assets Cash and due from banks $ $ Federal funds sold Total cash and cash equivalents Trading securities Securities available for sale Securities held to maturity (fair value $25,069,752 and $47,966,244 respectively) - - Mortgage loans held for sale Loans receivable Allowance for loan losses ) ) Net loans receivable Federal Home Loan Bank stock, at cost Premises and equipment, net Accrued interest receivable Bank owned life insurance Other assets Goodwill Other intangible assets Total Assets $ $ Liabilities and Stockholders' Equity Interest bearing deposits $ $ Non-interest bearing deposits Borrowings Other liabilities Total liabilities Commitments and contingent liabilities (Note 14) - - Oneida Financial Corp. Stockholders' equity: Preferred stock, 10,000,000 and 1,000,000 shares authorized at December 31, 2010 - - and December 31, 2009 respectively; 0 issued and outstanding Common stock, $.01 par value, 30,000,000 shares authorized; 7,164,794 issued at December 31, 2010; 20,000,000 shares authorized 8,322,452 shares issued at December 31, 2009 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock (at cost, 2,521 and 490,620 shares) ) ) Unearned employee stock ownership plan (ESOP) (118,228 and 0 shares) ) - Total Oneida Financial Corp. stockholders' equity - controlling interest Noncontrolling interest Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of the consolidated financial statements. Oneida Financial Corp. Consolidated Statements of Income Years Ended December 31, 2010, 2009 and 2008 Interest and dividend income: Interest and fees on loans $ $ $ Interest and dividends on investment securities: U. S. Government and agency obligations Corporate debt and equity obligations Mortgage-backed securities Tax exempt securities Other Interest on federal funds sold and interest-earning deposits Total interest and dividend income Interest expense: Savings deposits Money market and interest-bearing checking Time deposits Short-term borrowings Long-term borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Other-than-temporary impairment loss Total impairment loss ) ) ) Loss recognized in other comprehensive income - Net impairment loss recognized in earnings ) ) ) Net gains on sales of securities Changes in fair value of trading securities ) Non-interest income Non-interest expenses Income (Loss) before income taxes ) Provision (Benefit) for income taxes ) Net Income (Loss) ) Less: net income attributable to noncontrolling interest Net Income (Loss) attributable to Oneida Financial Corp. $ $ $ ) Earnings (Loss) per share - basic $ $ $ ) Earnings (Loss) per share - diluted $ $ $ ) The accompanying notes are an integral part of the consolidated financial statements. Oneida Financial Corp. Consolidated Statements of Stockholders’ Equity Years Ended December 31, 2010, 2009 and 2008 Common Stock Additional Paid-In Retained Comprehensive Accumulated Other Comprehensive Income Treasury Employee Stock Ownership Attributable To Oneida Financial Noncontrolling Shares Amount Capital Earnings Income (Loss) Stock Plan Corp. Interest Total Balance at December 31, 2007 $ $ $ - $ ) $ ) $
